Per curiam. Petitioner, Virginia Todd, has caused to be filed in this Court a Petition for Writ of Certiorari and Application for Stay of the Trial Court’s Grant of Habeas Corpus Relief pending a decision on the merits in this Court. Petitioner makes no allegations which, even if supported by the record, would compel a finding by this Court that the trial judge’s refusal to stay its Writ of Habeas Corpus was in error. The record presented to this Court by Petitioner demonstrates that the trial judge was in a better position to determine the best interests of the child than this Court. Petition denied. Cracraft, C.J., and Cooper, J., concur. Glaze, J., would grant the stay.